DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 8-10 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 21MAY2021.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2017-059137, filed on 24MAR2017.
Information Disclosure Statement
The information disclosure statements (IDS) submitted are being considered by the examiner.
Claim Objections
Claim 5 is objected to because of the following informalities: 
Regarding Claim 5, Ln 9, the limitation “correction amount”.   Examiner suggests “the correction amount”. 
Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1: 
Ln 2, the limitation “configured to perform press molding” is indefinite for failing to particularly point out and distinctly claim what is configured to perform press molding, the “a motion generation device”, the “a slide”, the “a press device” or another element; 
Ln 6, the limitation “a second motion generator” is indefinite for failing to particularly point out and distinctly claim a first motion generator.  It is unclear if there are two motion generators, or only one motion generator called the second motion generator. 
Regarding Claim 2, Ln 6, the limitation “a second motion calculator” is indefinite for failing to particularly point out and distinctly claim the first motion calculator. 
Regarding Claim 5: 
Ln 6, the limitation “an extension amount” is indefinite for failing to particularly point out and distinctly claim what is being extended and by how much; 

Ln 10, the limitation “a second motion calculator” is indefinite for failing to particularly point out and distinctly claim the first motion calculator; 
Ln 11, the limitation “an amount” is indefinite for failing to particularly point out and distinctly claim what amount is being referred to, whether a distance or some other amount. 
Regarding Claim 6: 
Ln 3, the limitation “a second motion calculator” is indefinite for failing to particularly point out and distinctly claim the first motion calculator; 
Ln 3, the limitation “moves the slide downward” is indefinite for failing to particularly point out and distinctly claim how the “a second motion calculator” moves the “the slide”; further the limitation is a process limitation within the apparatus claim which makes the claim indefinite as it is unclear as to when infringement occurs (i.e. does infringement occur only when the second motion calculator is moving the slide, or when you have a second motion calculator which is configured to move the slide, see MPEP 2173.05(p))); 
Ln 3-4, the limitation “an amount” is indefinite for failing to particularly point out and distinctly claim what amount is being referred to, whether a distance or some other amount and whether this amount is different from the “an amount” previously recite in Claim 5, Ln 11.

Regarding Claim 7: 
Ln 3, the limitation “for controlling the servo motors” is indefinite for failing to particularly point out and distinctly claim how the “a motion” controls a servo motor; 
Ln 3, the limitation “so as to hold the slide” is indefinite for failing to particularly point out and distinctly claim how the “a motion” holds the “the slide”. 
Regarding Claim 11, Ln 4-6, the limitation “executing a motion generation method with a computer in which a second motion is generated from a first motion based on the basis of a change in load exerted on the slide in press molding using the first motion” is indefinite for failing to particularly point out and distinctly claim whether a method step is being claimed, or the “executing” is the result of a method step which has not been previously recited.  Furthermore, it is unclear if the instant claim is a method or an apparatus, as the limitation of executing a motion generation method is a process claim, however a computer program stored on a non-transitory computer readable medium or tangible CPU readable memory is an apparatus comprising instruction which can be executed by a processor on a computer.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 11 is rejected under 35 U.S.C. 101 because  the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim are directed to a program per se, an intangible element which can exist as a transitory signal. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kawakami (US 5,673,615), hereinafter Kawakami, in view of Oyamada (JP11123600), hereinafter Oyamada (‘600). 
Regarding Claim 1, Kawakami discloses a motion generation device for generating motion of a slide in a press device configured to perform press molding by driving the slide up and down (Col 1, Ln 5-7), the motion generation device comprising: 
an acquisition component (19) & (20) configured to acquire data related to a change in a load exerted on the slide in press molding using a first motion (Col 5, Ln 22-23); and a second motion generator (15) configured to generate a second motion from the first motion based on the change in the load (Fig 1). 
Kawakami further discloses using a servo valve (8) (Col 5, Ln 6) to move the press slide, but is silent to using a servo motor as a drive source.  Oyamada (‘600) teaches a motion generation device for generating motion of a slide in a press device (Para [0002], Ln 1-2).  Oyamada (‘600) further teaches a servo motor as a drive source (Para [0002], Ln 1-2).  Oyamada (‘600) further teaches the advantage of using a servo motor as operation with high accuracy (Para [0003], Ln 1-2). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the a motion generation device for generating motion of a slide in a press device as disclosed by Kawakami with the servo motor as a drive source, as taught by Oyamada (‘600), for operation with high accuracy. 
Regarding Claim 2, the combination of Kawakami and Oyamada (‘600) teaches all elements of the claimed invention, as stated above.  Kawakami further discloses the second motion generator includes a correction amount calculator (Col 6, Ln 37-38 discloses controller [20] determines whether or not a difference in pressure has occurred, which Examiner has interpreted as a calculation) configured to calculate a correction amount for the first motion based on the change in the load (Col 6, Ln 40-45 discloses the operation of the motion generator to hold the slide until a pressure set point has been reached), 
a second motion calculator configured to use the correction amount to calculate the second motion from the first motion (Col 6, Ln 50-51; Examiner notes the second motion is described as Step 8). 
Regarding Claim 3, the combination of Kawakami and Oyamada (‘600) teaches all elements of the claimed invention, as stated above.  Kawakami further discloses the correction amount calculator is further configured to calculate the correction amount so as to suppress the change in the load (Col 6, Ln 60-67 disclose the operation of the pressure control). 
Regarding Claim 4, the combination of Kawakami and Oyamada (‘600) teaches all elements of the claimed invention, as stated above.  Kawakami further discloses the change in the load is a decrease from a preset value for the load (Col 7, Ln 1-4 discloses a change in pressure resulting in the lifting of the press slide). 
Regarding Claim 7, the combination of Kawakami and Oyamada (‘600) teaches all elements of the claimed invention, as stated above.  Kawakami is silent to the first motion is a motion for controlling the servo motor, however Kawakami discloses holding the press position for a specific length of time necessary for the press molding of a material (Col 6, LN 44-45).  Oyamada (‘600) teaches the first motion is a motion for controlling the servo motor so as to hold the slide at a lower limit position (Para [0002], Ln 6).  Therefore it would have been obvious to one of ordinary skill at the time of filing that the Kawakami/Oyamada (‘600) combination would use the first motion for holding the press to control the servo motor as taught by Oyamada. 
Regarding Claim 11, Kawakami discloses a motion generation program (Col 5, Ln 32) for generating motion of a slide in a press device configured to perform press molding by driving the slide up and down, the motion generating program comprising: 
executing a motion generation method with a computer in which a second motion is generated from a first motion based on a change in load exerted on the slide in press molding using the first motion (Col 6, 29-32). 
Kawakami is silent to using a servo motor as a drive source.  Oyamada (‘600) teaches a motion generation device for generating motion of a slide in a press device (Para [0002], Ln 1-2).  Oyamada (‘600) further teaches a servo motor as a drive source (Para [0002], Ln 1-2).  Oyamada (‘600) further teaches the advantage of using a servo motor as operation with high accuracy (Para [0003], Ln 1-2). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the a motion generation device for generating motion of a slide in a press device as disclosed by Kawakami with the servo motor as a drive source, as taught by Oyamada (‘600), for operation with high accuracy. 
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kawakami and Oyamada (‘600), in view of Oyamada (JP2001-1197), hereinafter Oyamada (‘197). 
Regarding Claim 5, the combination of Kawakami and Oyamada (‘600) teaches all elements of the claimed invention, as stated above.  Kawakami further discloses a change amount calculator configured to calculate an amount of change in the load from data related to the change in the load (Col 6, Ln 36-38).  Kawakami is silent to an amount of extension of an entirety of the press device. 
Oyamada (‘197) teaches a motion generation device for generating motion of a slide in a press device (Para 0001], Ln 1-2).  Oyamada (‘197) further teaches the correction amount calculator (Examiner notes the “bottom dead center correction device has been interpreted as being comprised of at least the correction amount calculator) being further configured to find an extension amount from the amount of change in the load based on a relation between an amount of extension of an entirety of the press device and the load exerted on the slide (Para [0001], Ln 1-4), and 
use the amount of extension as correction amount (Para [0009], Ln 2-4), and 
a motion generator to move the slide from the first motion by an amount corresponding to the correction amount (Para [0010], Ln 1-4).  Oyamada (‘197) further teaches to improve the product accuracy by preventing the fluctuation of the forming amount. 
Examiner notes that Oyamada (‘197) is not explicit to the second motion calculator, however the number of motion calculators which comprise the motion generation device would be related to the requirements of the program operated by the controller and the complexity of the method chosen for the controller and the related program, and as such would be the result of routine engineering and experimentation. 
Examiner further notes the claimed limitation “second motion calculator… so as to move the slide” has been interpreted to mean the second motion calculator is in some way related to the means for moving the slide, and not that the second motion calculator moves the slide. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the a motion generation device for generating motion of a slide in a press device as disclosed by Kawakami with the correction amount calculator being further configured to find an extension amount from the amount of change in the load based on a relation between an amount of extension of an entirety of the press device and the load exerted on the slide, as taught by Oyamada (‘197), to improve the product accuracy by preventing the fluctuation of the forming amount.
Regarding Claim 6, the combination of Kawakami, Oyamada (‘600) and Oyamada (‘197) teaches all elements of the claimed invention, as stated above.  Kawakami is silent to the second motion calculator moves the slide downward from the first motion by an amount corresponding to the correction amount. 
Oyamada (‘197) further teaches the amount of change in the load is an amount of decrease in the load, and the second motion calculator moves the slide downward from the first motion by an amount corresponding to the correction amount (Para 011], Ln 4-5). 
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing that the Kawakami/Oyamada(‘600)/Oyamada(‘197) combination would use the second motion calculator to move the slide downward from the first motion by an amount corresponding to the correction amount as taught by Oyamada 197 to prevent fluctuation of the forming amount. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Tanaka, et alia (US 7,187,996), hereinafter Tanaka.  Tanaka teaches a motion generation device for generating motion of a slide in a press device. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred C Hammers whose telephone number is (571)272-9870.  The examiner can normally be reached on M-F, 0080-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FRED C HAMMERS/
Examiner
Art Unit 3725



/ADAM J EISEMAN/           Supervisory Patent Examiner, Art Unit 3725